Title: From George Washington to Timothy Pickering, 8 September 1781
From: Washington, George
To: Pickering, Timothy


                  
                     Dear Sir
                     Head Quarters Head of Elk 8th Sept. 1781
                  
                  As soon as you have arranged Matters & sent on a Gentleman of your Department to mark out the different Stages & haltg Places, for the Horses & Teams on the followg Route—from hence to—Bald Friars—thenceto—Bush—to—BaltimoreElk Ridge LandgBladenburgGeorge Town—from thenceFalls of Rappahanack—avoidgAccoquan Ferry—to—Caroline Court HouseNewCastle—Williamsburg—
                  You will come forward yourself as expeditiously as may be to the Army with the Marquis De Lafayette—Colo. Lutterlough will see to providing Forage—and is invested with Powers for impressing the same in Case of Necessity.  I am Dear Sir Your Most Obedt Servant
                  
                     Go: Washington
                  
               